Exhibit 16.2 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED December 5, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Affordable Green Homes Inc, which we understand was filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Affordable Green Homes International, Inc., filed on December 5, 2007. We agree with the statements concerning our firm in Item 4.01 of such Form 8-K. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada
